ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-076, concluding that A. BRET STEIG of ROSELAND, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client funds) and RPC 1.15(d) (failure to comply with recordkeeping provisions of Rule 1:21-6);
*344And the Disciplinary Review Board having further concluded that respondent should be required to submit monthly reconciliations of his attorney accounts to the Office of Attorney Ethics on a quarterly basis for a period of two years;
And the Court having determined that an admonition together with conditions is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that A. BRET STEIG is hereby admonished; and it is further
ORDERED that respondent shall provide monthly reconciliations of his attorney accounts to the Office of Attorney Ethics on a quarterly basis, for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.